DETAILED ACTION
The office action is in response to application filed on 2-17-21. Claims 1-6, 8-9 and 14 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  [
Claim 1 is recites “an corresponding” and it should be “a corresponding”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

Claims 1, 5-6, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 2014/0354069 to Jung (“Jung”) in view of US 9,610,457 to Poon et al. (“Poon”).
Regarding claim 1, Jung discloses a power transmission circuit (fig. 1, 100), comprising: a transmission coil (110); a receiving coil (210) inductively coupled to the transmission coil, a plurality of frequencies (para; 0038, lines 11-12, change the power signal during the charging (frequency change or voltage change) and measure at least one of a voltage or a current (para; 0039, lines 3-4, direct current sensor 123-1 for measuring a direct current) in response to the sweep, the power transmission circuit is configured to select a transmission frequency (para; 0042, lines 1-4, resonance converter 125 generates a transmission power for generating the desired power signal to transmit, under the control of the driving driver 124, to supply the generated transmission power to the transmission coil 110 ) for the transmission coil in response to the voltage or the current (abstract, alternating voltage sensor configured to detect an alternating voltage signal of the transmission coil), 

However, Poon discloses wherein the receiving coil is separated from the transmission coil by a variable air gap (Col. 24, lines 45-47, The frequency of operation was selected to maximize the efficiency of power transfer to a 2-mm diameter coil at a range of 5 cm (with a 1 cm air gap)) defined by the receiving coil and the transmission coil; wherein: the power transmission circuit is configured to sweep a power frequency range (Col. 24, lines 64-65, frequency range (13, 102, 416, 65 950, 1560, and 2280 MHz)) applied to the transmission coil, the transmission frequency is selected based at least in part on a local minima (fig. 12, between frequency 10 MHZ and 100 MHZ) of the current at an corresponding frequency (fig. 12, dot different frequency) in the plurality of frequencies, and the local minima of the current is configured to vary as the variable air gap varies (Col, 23 and 24).

Regarding claim 5, Jung discloses a controller (fig. 1, 122) in electronic communication with the power transmission circuit.
Regarding claim 6, Jung discloses a tank (123) circuit coupled to the transmission coil and configured to measure the voltage or the current (para; 0039, lines 3-4, direct current sensor 123-1 for measuring a direct current).
Regarding claim 8, Jung discloses the power transmission circuit is configured to select the plurality of frequencies in response to a binary search (para; 0056, lines 15-19, when the wireless power information is a voltage-up signal, the frequency is controlled or the power level of the wireless power signal is increased, so that it is possible to control such that the wireless power signal having a higher voltage is transmitted).
Regarding claim 9, Jung discloses the plurality of frequencies are predetermined (para; 0056, lines 16-19, the frequency is controlled or the power level of the wireless power signal is increased, so that it is possible to control such that the wireless power signal having a higher voltage is transmitted).
Regarding claim 14, Jung discloses a power transmission circuit (fig. 1, 100), comprising: a transmission coil (110); a receiving coil (210) inductively coupled to the transmission coil, a plurality of frequencies (para; 0038, lines 11-12, change the power signal during the charging (frequency change or voltage change) and measure at least one of a voltage or a current (para; 0039, lines 3-4, direct current sensor 123-1 for measuring a direct current) in response to the sweep, the power transmission circuit is configured to select a transmission frequency for the transmission coil in response to the voltage or the current, the transmission frequency is selected (para; 0042, lines 1-4, resonance converter 125 generates a transmission power for generating the desired power signal to transmit, under the control of the driving driver 124, to supply the generated transmission power to the transmission coil 110 )
 But, Jung does not discloses the receiving coil is separated from the transmission coil by a variable air gap defined by the receiving coil and the transmission coil; wherein: the power transmission circuit is configured to sweep a power frequency range applied to the transmission coil, based at least in part on a local maxima of the voltage at a corresponding frequency in the plurality of frequencies, and the local maxima of the voltage is configured to vary as the variable air gap varies.
However, Poon discloses the receiving coil is separated from the transmission coil by a variable air gap (Col. 24, lines 45-47, The frequency of operation was selected 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Jung  by adding frequency range with different air gap as part of its configuration as taught by Poon, in order to increase the efficiency of power management of wirelessly.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 2014/0354069 to Jung (“Jung”) in view of US 9,610,457 to Poon et al. (“Poon”) and further US 2016/0329749 to YANG et al. (“YANG”).
Regarding claim 2, Jung in view of Poon discloses all the claim limitation as set forth in the rejection of claim above.

However, YANG discloses a hubcap (fig. 3, 120) with the receiving coil disposed on the hubcap (fig. 3, receiving coil 122 in side tire 300).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Poon by adding sensor as part of its configuration as taught by YANG, in order to manages a state of the tire of the vehicle based on the measurement information, and acquires road surface information of a road.
Regarding claim 3, Jung in view of Poon discloses all the claim limitation as set forth in the rejection of claim above.
But, Jung in view of Poon does not discloses an axle telemetry unit with the transmission coil disposed on the axle telemetry unit.
However, YANG discloses an axle (fig. 3, 400) telemetry unit with the transmission coil disposed on the axle telemetry unit (# 400 connected to # 110).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Poon by adding hub of the axle as part of its configuration as taught by YANG, in order to measures a state of the inside and the outside of the tire.
Regarding claim 4, Jung in view of Poon discloses all the claim limitation as set forth in the rejection of claim above.
But, Jung in view of Poon does not discloses the hubcap is configured to rotate relative to the axle telemetry unit.
However, YANG discloses the hubcap is configured to rotate relative to the axle telemetry unit (figs. 2-3).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Poon by adding hub of the axle as part of its configuration as taught by YANG, in order to measures a state of the inside and the outside of the tire.
Response to argument
 Applicant’s argument filed on 2-17-21 with respect to claims 1-13 has been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836